IN THE COURT OF APPEALS OF IOWA

                                       No. 19-0060
                                   Filed June 5, 2019


IN THE INTEREST OF T.B. and A.B.,
Minor Children,

C.B., Father,
       Appellant,

V.S., Mother,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



          A father and a mother separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.

          Sarah E. Dewein of Cunningham & Kelso, P.L.L.C., Urbandale, for appellant

father.

          Christine E. Branstad of Branstad & Olson Law Office, Des Moines, for

appellant mother.

          Thomas J. Miller, Attorney General, and Meredith Lamberti, Assistant

Attorney General, for appellee State.

          Kimberly Ayotte of Youth Law Center, Des Moines, attorney and guardian

ad litem for minor children.



          Considered by Vaitheswaran, P.J., Tabor, J., and Mahan, S.J.*
          *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                            2


MAHAN, Senior Judge.
       A father1 and a mother separately appeal the termination of their parental

rights to two children: A.B., born in August 2010; and T.B., born in January 2015.

The parents challenge the findings of the juvenile court that grounds for termination

exist, termination is in the children’s best interests, and no permissive reason

warrants the preservation of parental rights. On our de novo review, we affirm on

both appeals.

I. Background Facts and Proceedings.

       The family came to the attention of the department of human services (DHS)

in January 2017, due to the mother’s use of methamphetamine in the residence

the parents shared with the children. It was alleged the mother was also selling

methamphetamine from her home. On February 16, the children were removed

due to domestic violence by the father against the mother, which caused a risk of

harm to the children. A domestic-abuse protective order was issued prohibiting

the father from contacting the mother. On March 23, the children were adjudicated

children in need of assistance (CINA).

       On April 12, 2017, the father was arrested for violating the protective order

and attempted burglary. The father was incarcerated for the next several months

and had little contact with the children.

       The mother entered a residential treatment facility. She was participating

in substance-abuse and mental-health services. In October 2017, the juvenile

court ordered the children to be returned to the mother’s care, but before the



1
  The father is the putative father of T.B. However, his name is not on T.B.’s birth
certificate, and paternity is not established.
                                          3


children were fully reunified, the mother left the treatment facility. She reported

she panicked, struggling with feeling the inability to care for her children. The

mother admitted relapsing on methamphetamine.

       In December 2017, the mother was admitted to a treatment facility but was

discharged the next day.

       In January 2018, the mother was again admitted to a residential treatment

program but was asked to leave for non-compliance after two weeks. The mother

has not been consistent with substance-abuse treatment throughout the juvenile

proceedings and has failed to take advantage of the services offered.

       The father completed anger-management classes while incarcerated and

was released from prison on February 21. A permanency-review hearing was held

on February 28 but was continued with the anticipation the State would be filing

termination-of-parental-rights petitions as to both children. Termination petitions

were filed on March 5.

       After his release from custody, the father obtained a substance-abuse and

mental-health evaluation. He also obtained full-time employment, insurance, and

was fixing up a residence. The father was participating with DHS services and

was engaged with the children. His visits progressed to overnights.

       A status conference hearing was held on April 3, at which the parties agreed

to continue the termination-of-parental-rights hearing until April 24.

       In an April 4 permanency order, the court noted the “parents are engaged

(now, finally) in [substance-abuse] treatment and working to put themselves in a

place of well-being and stability they can be minimally adequate. They are not at

this time.” The court granted the parents an additional six months to reunify
                                         4


pursuant to Iowa Code section 232.104(2)(b) (2018). The court stated the mother

was to stay the course with in-patient treatment and the father was to continue with

out-patient treatment. Both parents were to avoid relapse and remain in recovery.

       A June 13 case progress report from the family safety, risk, and

permanency services (FSRP) provider noted A.B. was diagnosed with attention

deficit hyperactivity disorder and oppositional defiance disorder with aggressive

behaviors. A.B. and T.B. were both seeing a therapist. The FSRP provider also

noted the mother “stopped keeping in contact with FSRP. She missed many visits

and it has been said that she possibly has left the state.” The father had started

overnight visits with the children “but had to stop due to letting [the mother] drive

[T.B.] to daycare one morning.” The father had resumed visiting the children every

night at his mother’s house.

       A June 26 report to the court by the DHS social worker outlined the five

placements the children had been through since February 2017 and indicated the

children were currently living with the paternal grandmother, where they had been

since April 27, 2018. The children were both seeing therapist Caron Wedeking

weekly for oppositional behaviors, and the father was attending weekly family

sessions instead of individual therapy. The report noted the mother had not seen

the children since May 29, a visit she had cut short; she was not participating in

substance-abuse treatment; she had failed to provide drug screens on three

occasions; and her whereabouts were unknown. With respect to the father, the

report stated:

       [The father is] always willing to provide drug screens and does so
       immediately upon being asked. [He] continues to meet with his
       therapist and work on codependency issues and setting healthy
                                         5


      boundaries with [the mother.] [He] contacts this worker frequently
      and keep[s] this worker informed. He appears to be dedicated to
      caring for his kids and maintain his sobriety and mental health. He
      is open to new ideas and is doing better about asking for help.
               [The father] is employed but is not able to work full time due
      to meeting the needs of the children. He is working on getting his
      driver’s license back but has since sold his truck because he stated
      it was too much of a temptation to drive without a license.
               [The father] has struggled with addiction on and off throughout
      his life. The threat of relapse is a real possibility.

      On July 16, 2018, after a permanency review hearing, the court entered an

order finding the children had been removed from the parents for about seventeen

months, the children remained CINA, and the children could not be returned to the

mother safely. The court placed the children in the father’s care, who had obtained

a three-bedroom trailer he was fixing up and furnishing.         Pursuant to DHS

recommendations adopted by the juvenile court, the mother was to engage in

residential substance-abuse and mental-health treatment and follow all

recommendations of providers. The father was to follow through with therapy and

medication management for anxiety and depression. Both parents were to provide

drug screens.

      Approximately five weeks after the children were placed with the father, the

father reported he was being evicted because the person from whom he had

purchased the trailer was not paying the lot rent. The father and children moved

in with the paternal grandmother.

      On August 20, DHS filed a motion to modify placement, alleging the father

had left the children in the mother’s care despite her being authorized for

supervised visits only. Additionally, there was an arrest warrant issued for the

father for violation of the no-contact order resulting from the mother reporting the
                                          6


father had physically and sexually assaulted her. The father acknowledged having

allowed the mother to supervise the children. He asserted she was living with him

at the time. He denied he assaulted her.

       On August 23, the court modified the children’s placement, finding a return

to the mother was contrary to the children’s welfare “due to the mother’s

unaddressed issues with [substance abuse] and [mental health] and the current

allegations against the father.” The father later relapsed on methamphetamine.

       A termination-of-parental-rights petition was filed in September.         The

children were moved to a new pre-adoptive foster home in September after having

spent time in an emergency shelter. Neither parent appeared at the permanency

review and termination hearing on October 23, 2018.

       An October 10 letter from the children’s therapist was entered into evidence.

The therapist indicated the children had a September 26 telephone contact with

the parents in which each parent was to address: “(1) taking responsibility and

apologizing for their actions which led to the children being removed again, . . . (2)

assure the kids that the parents are doing well, and (3) give the kids permission to

talk to the therapist about the family and parents—i.e. no secrets.” It was the

therapist’s recommendation the children

       at this time . . . be permanently placed and not have to move again.
       These two children are extremely resilient, but even resiliency has
       its limits. Whether that be with their biological parents or in an
       adoptive home, they deserve to have a forever home where they feel
       they are safe and are consistently cared for by the same nurturing
       caretaker(s).

Wedeking also noted the father reported joining Narcotics Anonymous.

       A DHS October 19 report to the court provided:
                                             7


       This worker received a call from Youth Law Center Case Worker,
       Mandy Clauson who reported that she visited the [B.] children on
       [October 17, 2018]. Mandy reported that the foster mother Julie,
       informed her that since the children had phone contact with their
       parents [T.B] has been wetting the bed, and more defiant. This
       worker contacted Julie and she did report that [T.B] and [A.B] did
       exhibit defiant behaviors after the phone call. The foster mom also
       stated that [A.B.] has continued to ask her if she is going home or
       staying with the family. Julie reports that [A.B] did have a session
       with her therapist Caron Wedeking, a week after and did seem to be
       doing better. However, [T.B.] continues to wet himself during the day
       and at night. Julie reported that he screams and clenches his fists
       when he does not get his way. These are all behaviors that began
       after the phone call with his parents. Julie did report as time has
       passed she is beginning to see [T.B.] settle back in and the behaviors
       lessen.

       The father’s attorney submitted a letter from a substance-abuse counselor

indicating the father had an evaluation scheduled for September 12, 2018.

       On December 26, 2018, the court terminated both parents’ parental rights

pursuant to Iowa Code section 232.116(1)(f), (h), and (l).2             The court found

termination is in the children’s best interests and the bond between parent and

child did not preclude termination.

       The parents separately appeal.

II. Scope and Standard of Review.

       We review de novo the termination of parental rights. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). “There must be clear and convincing evidence of the

grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219 (Iowa

2016); see also In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (noting there is clear




2
 Paragraph (f) is applicable to termination of parental rights to A.B., (h) is applicable to
T.B., and (l) is applicable to both children.
                                             8


and convincing evidence if “there are no serious or substantial doubts as to the

correctness [of] conclusions of law drawn from the evidence” (citation omitted)).

III. Grounds for Termination Exist.

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record. D.W., 791 N.W.2d at 707. Section 232.116(1)(f) and (h)

allow the court to terminate parental rights if a child of a certain age,3 has been

adjudicated CINA, has been out of the parents’ custody for the requisite statutory

period, and “[t]here is clear and convincing evidence that at the present time the

child cannot be returned to the custody of the child’s parents as provided in section

232.102.” At the time of the termination hearing, the children had been removed

from their parents’ custody for all but five weeks of a twenty-month period—far

longer than the requisite period under either paragraph. We find termination was

proper under section 232.116(1)(f) and (h).

       A. Father’s Appeal. The father disputes the children have been out of his

custody for the requisite statutory period and that the children cannot be returned

to him at the present time.

               (1) Removal time. Section 232.116(1)(f) applies to children four

years of age or older and sets a time period of removal: “The child has been

removed from the physical custody of the child’s parents for at least twelve of the

last eighteen months, or for the last twelve consecutive months and any trial period

at home has been less than thirty days.” When a child is three years of age or


3
  Paragraph (f) governs a child four years of age or older, and paragraph (h) is for a child
three years of age or younger.
                                         9


younger, the statutory time frame of removal is shorter: “The child has been

removed from the physical custody of the child’s parents for at least six months of

the last twelve months, or for the last six consecutive months and any trial period

at home has been less than thirty days.” Iowa Code § 232.116(1)(h)(1), (3).

       The father maintains the verbiage “and any trial period at home has been

less than thirty days” applies to the clause before the “or,” as well as the clause

thereafter. He argues because the children were returned to him for more than

thirty days, termination is not proper. This argument has been rejected previously.

“Given the presence of a comma in the statute before the word ‘or,’ we think it is

reasonable to conclude that the subsequent language ‘and any trial period at home

has been less than thirty days’ applies to and qualifies only the language after the

comma.” In re D.M.J., 780 N.W.2d 243, 246 (Iowa Ct. App. 2010).

              (2) Children cannot be returned at present. The father states there is

nothing in the record that shows he “did not have ability to care for the children or

that he was not engaged in services to be able to be protective of the minor

children.” However, the record indicates the father had been evicted from his

residence and had admitted a drug relapse after the children were removed. In

addition, the juvenile court found the mother’s allegations of assault by the father

credible. Consequently, the same issues present in March 2017 when the juvenile

proceedings began—substance abuse and domestic violence—remained

concerns in October 2018.
                                            10


       B. Mother’s Appeal.4 The mother contends the juvenile court should have

granted her a six-month extension to “continue down the corrective path.” We

emphasize a six-month extension was given in April 2018. Six months later, the

mother has barely begun down that corrective road and has failed to achieve

sobriety or stability.   The statutory time frame—including an extension—has

passed and we find no further extension is warranted. See In re C.B., 611 N.W.2d

489, 495 (Iowa 2001) (“Once the limitation period lapses, termination proceedings

must be viewed with a sense of urgency.”).

IV. Termination is the Children’s Best Interest.

       Both parents argue termination is not in the children’s best interest. We

adopt the juvenile court’s findings here:

               To delay permanency any longer and prevent the children
       from having the environment necessary to heal would not be in their
       best interests.       Both children have been through multiple
       placements.       Both children have been exposed to unsafe
       environments and caretaking by their parents. The brevity of the
       Summer 2018 return to their father along with the circumstances to
       which the kids were exposed during that time were harmful, and
       further time or services do not at all appear capable of making things
       better for them if they were returned to either parent.
               The court is concerned at the strength of the concurrent plan
       and level of commitment, given that this is not a relative placement
       and it was new as of approximately three and a half months ago.
       However, this concern is not strong enough for it to find termination
       is not in the best interest of the children. The therapist’s most recent
       letter, which is of record in the underlying CINA, emphasizes the
       need for these children to have permanency and certainty and
       stability. It needs to be provided now. Every effort to bring peace to
       these children’s lives needs to be made by the child welfare system,
       the foster parents, and all involved.


4
  The State erroneously contends the mother’s appeal was dismissed and does not
address her claims. When the appellee fails to file a brief, we “handle the matter in a
manner most consonant with justice and [our] own convenience.” Bowen v. Kaplan, 237
N.W.2d 799, 801 (Iowa 1976).
                                         11


V. No Permissive Reason Warrants Avoiding Termination.

       Both parents also assert the closeness of the parent-child bond should

preclude termination. See Iowa Code § 232.116(3)(c) (stating a court need not

terminate parental rights if “[t]here is clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship”). The considerations in subsection (3) allowing the

court to avoid termination “are permissive, not mandatory.” In re A.M., 843 N.W.2d

100, 113 (Iowa 2014) (quoting In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App.

2011)). “We may use our discretion, ‘based on the unique circumstances of each

case and the best interests of the child, whether to apply the factors in this section

to save the parent-child relationship.’” M.W., 876 N.W.2d at 225 (citation omitted).

       We agree with the juvenile court that the closeness of the parent-child

relationships is not so strong as to prevent termination of parental rights here. We

therefore affirm the termination of parental rights.

       AFFIRMED ON BOTH APPEALS.